Citation Nr: 1414045	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  He served in Vietnam from March 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO).  An August 2007 rating decision denied service connection for jungle rot of the right foot and jungle rot of the testicles, both claimed as due to Agent Orange exposure; and it also denied service connection for bilateral hearing loss.  A July 2009 rating action granted service connection for post-traumatic stress disorder (PTSD) which was assigned an initial 10 percent disability evaluation.  The Veteran perfected a timely appeal to those decisions.  However, that rating decision also denied service connection for tinnitus and the Veteran did not initiate an appeal of that denial. 

In May 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record. At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304. 

A January 2011 Board decision granted entitlement to a 30 percent rating for PTSD but remanded the remaining issues.  Subsequently, an August 2011 rating decision granted service connection for contact dermatitis of the right foot and service connection for contact dermatitis of the testicles.  Those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In January 2011, the Board found that the issue of whether new and material evidence had been submitted to reopen a claim for service connection for tinnitus had been raised by the record but not yet adjudicated.  That matter was referred to the RO for appropriate action and, so, a VA audiology evaluation addressed this in February 2011 (regarding inservice acoustic trauma), and a VA neurology opinion was obtained in July 2011 (regarding an inservice head injury).  However, as yet, that matter has still not been adjudicated and it is again referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical examination or obtain a medical opinion if the record including lay or medical evidence contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board remanded the claim for service connection for bilateral hearing loss in January 2011.  At that time it was noted that the Veteran maintains that he developed hearing loss due to noise exposure in service from gunfire, tanks, and working with the bulldozers while clearing the jungles in Vietnam.  The Veteran indicated that they were not provided hearing protection. The Veteran also reported an incident when his dozer rolled over and he was hit on the head by a radio; he received a lot of stitches.  The Veteran served on active duty from October 1967 to October 1970. His DD Form 214 reflects that the Veteran's military occupational specialty was engineer equipment repairman.  His service treatment records are negative for any history, treatment, or diagnosis of hearing loss.  The separation examination, dated in September 1970, revealed pure tone thresholds of 0, 0, and 0 decibels in the right ear, and 0, 0, and 0 decibels in the left ear at the 500, 1000, and 2000 Hertz levels, respectively. Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(b), the Board in 2011 found that the circumstances of the Veteran's service, including military training, would be consistent with exposure to loud noise in service.  

A November 2006 VA audiology consultation on an outpatient treatment (OPT) basis show that the Veteran reported having bilateral hearing loss of gradual onset over the past 10 years and which was not probably progressive and non-fluctuant.  He had had constant bilateral tinnitus for the same duration as the hearing loss.  His history was positive for military and occupational noise exposure, and for episodes of head trauma both in childhood and while in the military.  He also had had the adult onset of diabetes mellitus for one month.  

A July 2007 VA audiological evaluation found that the Veteran had a bilateral sensorineural hearing loss.  In an August 2009 addendum it was noted that the Veteran reported the onset of hearing loss between 10 to 20 years prior; however, he was separated from service in 1970.  The VA examiner further noted that the audiometric testing results demonstrated normal hearing sensitivity at military induction and separation.  The examiner opined that it would seem less likely as not that the Veteran's current hearing loss began as a result of his military service noise exposure. 

At the 2010 videoconference hearing the Veteran testified that he had started noticing a hearing loss probably 20 years ago or earlier.  Page 30 of the transcript.  

In the January 2011 remand the Board acknowledged that the Veteran's service treatment records do not show any hearing loss during service but observed that the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, in 2011, the Board requested that the Veteran undergo a VA examination to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss disability is consistent with acoustic trauma during military service. 

Unfortunately, as observed by the Veteran' service representative in the March 2014 Appellate Brief Presentation, the VA medical opinion obtained on remand in February 2011 fails to offer any new insight, and merely stated that "[t]he opinion stated in June 2007 regarding the hearing loss stands as previously stated."  Furthermore, the majority of the February 2011 examination reported concentrated on the Veteran's tinnitus.  The Veteran's service representative has requested that the case be returned to obtain a medical opinion which addresses more than the mere temporal sequence of events, i.e., noise trauma during service and the hearing loss being first documented years after service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for bilateral hearing loss.  Any records that are not currently included in the clams file should be obtained and added to the file.  With any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of any records that could not be obtained. 

2.  Once the above-requested development has been completed, schedule the Veteran for a VA audiological examination.  The entire claims folder must be made available to the examiner to review in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any current bilateral hearing loss had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma. 

In reaching this determination, the examination should comment upon more than the mere temporal sequence of events, i.e., the lapse of time following service before hearing loss is shown.  

Specifically, the examiner must comment upon the significance, if any, of each of the following: 

(a) any inservice acoustic trauma or noise exposure during the Veteran's military service in contrast to any postservice occupational acoustic trauma or noise exposure; 

(b) the absence of testing results of high frequencies at 6,000 and 8,000 Hertz at service discharge; 

(c) the significance of the Veteran's now service-connected diabetes mellitus, type II, and particularly whether the service-connected diabetes may have aggravated, if not caused, any current hearing loss.  

A complete rationale for all opinions or diagnoses must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 286 (1998). 

5.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the determination remains unfavorable to the Veteran, both the Veteran and any representative should be furnished a supplemental statement of the case, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations which are considered.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

